Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Muller et al. (9,539,920).
Regarding claim 1, Muller et al. disclose a seat 1 reclining apparatus comprising: a seatback frame forming a skeleton of a seatback 3, and coupled to a seat cushion frame 2 to be rotatable about the seat cushion frame; a first sliding bracket 50, wherein the first sliding bracket includes a first end portion rotatably coupled to a middle portion 54 of the seatback frame by a driving unit 52, and a second end portion extending toward a vehicle body located behind the seatback; a second sliding bracket 51 mounted on the vehicle body located behind the seatback and extending toward the first sliding bracket 50 to be slidably connected to the second end portion of the first sliding bracket, wherein the second sliding bracket is configured to guide (via slot 53) a sliding movement of the first sliding bracket while the first sliding bracket is rotated.
Regarding claim 2, Muller et al. disclose a guide roller 55 is coupled to the second end portion of the first sliding bracket, and wherein a slot 53 is provided in a slot is provided in a longitudinal direction of the second sliding bracket in a longitudinal direction of the second sliding bracket so that the guide roller slidably engaged to the slot of the second sliding bracket slides along the slot.
Regarding claim 8, Muller et al. disclose a mounting bracket (figures show the bracket 50 is mounted on the vehicle body) is fixed to a rear end portion of the second sliding bracket, and is mounted on the vehicle body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Yamada et al. (7,845,729).
Regarding claim 3, Yamada et al. disclose a hinge shaft 81 is fixed to the first end portion of the first sliding bracket, and is rotatably coupled to the middle portion of the seatback frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamada et al. and use a hinge shaft in the invention of Muller et al. for the purpose of providing additional support and comfort with low cost.
Regarding claim 4, Muller et al. disclose the driving unit 81 is a motor 84, wherein the motor and the hinge shaft are coupled so that the first sliding bracket is rotated by a rotational force of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamada et al. and attach the drive unit to the hinge shaft in the inventio of Muller et al. because it is simple, efficient way to transfer energy with low cost.
Allowable Subject Matter
Claims 5-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636